UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4325



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT CRAIG VARNIM,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-03-534-GRA)


Submitted:   November 9, 2005             Decided:   December 1, 2005


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Brown, Jr., LAW OFFICES OF JIM BROWN, P.A., Beaufort,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert   C.   Varnim    appeals    his   sentence    of   forty-six

months’ imprisonment following his guilty plea to one count of

robbery, in violation of 18 U.S.C. § 2113(a) (2000).                  Varnim’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738   (1967),   asserting    there    are    no   meritorious   issues,    but

questioning whether, under Blakely v. Washington, 542 U.S. 296

(2004), and United States v. Booker, 125 S. Ct. 738 (2005),

Varnim’s sentence was properly calculated by the district court’s

inclusion of an uncounseled 1996 sentence for “Criminal Domestic

Violence” in determining Varnim’s criminal history.*             We affirm.

           As Varnim raises this issue for the first time on appeal,

review is for plain error.        United States v. Evans, 416 F.3d 298,

300 (4th Cir. 2005).        To establish that a Sixth Amendment error

occurred during sentencing, a defendant who entered a guilty plea

must show that the district court imposed a sentence exceeding the

maximum allowed based only on the facts to which he admitted.              Id.

However, this court has recognized an exception to the general rule

in that a district court may enhance a sentence based on the “fact

of a prior conviction” regardless of whether or not it was admitted

to by the defendant or found by a jury.              See United States v.

Thompson, 421 F.3d 278, 282, 283-86 (4th Cir. 2005), petition for



      *
      Varnim was notified of his opportunity to file a pro se
supplemental brief, but did not do so.

                                     - 2 -
cert. filed, ___ U.S.L.W. ___ (U.S. Oct. 25, 2005) (No. 05-7266).

Such enhancement will not constitute Sixth Amendment error if the

facts necessary to support the enhancement “inhere in the fact of

conviction” rather than being “extraneous to it.”            Id. at 283.

           Varnim objects to the inclusion of a 1996 sentence for

“Criminal Domestic Violence” in the computation of his criminal

history.   In its simple form, this crime constitutes a misdemeanor

punishable by a fine of up to $500 or imprisonment for “not more

than thirty days.”    S.C. Code Ann. § 16-25-30 (Law. Co-op. 2003).

The   background   note   to   USSG    §   4A1.2   specifically   allows    the

inclusion of uncounseled misdemeanor offenses to the criminal

history computation “where imprisonment was not imposed.”                  This

commentary is consistent with caselaw interpreting the validity of

uncounseled misdemeanor offenses. See Alabama v. Shelton, 535 U.S.

654, 662 (2002) (concluding the Sixth Amendment does not allow an

uncounseled misdemeanor conviction which “end[s] up in the actual

deprivation of a person’s liberty”); Scott v. Illinois, 440 U.S.

367, 373-74 (1979) (holding an uncounseled misdemeanor conviction

was valid only if fine was imposed in lieu of incarceration).

           Nevertheless, Varnim does not contest any facts about his

prior convictions.    When the facts about the prior convictions are

undisputed, there is no Sixth Amendment error in utilizing the

prior convictions to enhance a sentence. See Thompson, 421 F.3d at

283; see also United States v. Cheek, 415 F.3d 349, 352-53 (4th


                                      - 3 -
Cir. 2005) (finding no Sixth Amendment error in utilizing prior

convictions to enhance sentence when facts about prior convictions

are undisputed), petition for cert. filed, ___ U.S.L.W. ___ (U.S.

Oct. 3, 2005) (No. 05-6904); United States v. Collins, 412 F.3d

515, 521-23 (4th Cir. 2005) (finding that when nature of prior

conviction is undisputed, the court makes no factual findings in

determining     conviction    was    crime     of   violence       or   controlled

substance offense). Accordingly, we find that Varnim’s argument is

without merit.

            In accordance with Anders, we have reviewed the entire

record    for   any     meritorious     issues      and     have    found     none.

Accordingly, we affirm Varnim’s conviction and sentence.                        This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel's motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument    would     not   aid   the

decisional process.



                                                                          AFFIRMED


                                      - 4 -